NO. 07-11-00197-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                     JUNE 21, 2012


                     GERALD ORLANDO MATHEWS, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 56,410-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


        Appellant Gerald Orlando Matthews appeals the trial court’s revocation of his

community supervision and its decision to sentence him to ten years in prison for driving

while intoxicated (third or more). Finding the trial court did not abuse its discretion, we

will affirm.


                                       Background


        A 2007 indictment charged appellant with driving while intoxicated, third or more.

According to the terms of a plea bargain, appellant plead guilty to the charged offense
and was sentenced to ten years in prison. The sentence was suspended and appellant

placed on community supervision for five years.


       The State later moved to revoke appellant’s community supervision. A March 10,

2011 motion alleged twelve violations of the conditions of his community supervision.

At the hearing on the motion, appellant plead true to eleven violations, including one

alleging he drove while his driver’s license was suspended for driving while intoxicated.

He contested only one of the alleged violations, that alleging his possession of fifty

pounds or less but more than five pounds of marijuana.


       After an evidentiary hearing, the trial court revoked appellant’s community

supervision and sentenced him to ten years in prison.         A finding in the judgment

indicates appellant violated each of the twelve grounds alleged by the State. Appellant

timely noticed this appeal.


                                         Analysis


       Appellant acknowledges an affirmative finding of a single violation of the terms of

community supervision is sufficient to support revocation.       Nevertheless, through a

single issue, he asks us to find the evidence was insufficient to support the trial court’s

finding of a violation based on possession of marijuana. He further asks that we modify

the judgment accordingly.


       “The only question presented in an appeal from an order revoking probation is

whether the trial court abused its discretion in revoking the appellant’s probation.” Lloyd

v. State, 574 S.W.2d 159, 160 (Tex.Crim.App. 1978). See Rickels v. State, 202 S.W.3d
2
759, 763 (Tex.Crim.App. 2006) (“Appellate review of an order revoking probation is

limited to abuse of the trial court’s discretion”) (quoting Cardona v. State, 665 S.W.2d
492, 493 (Tex.Crim.App. 1984)). A trial court abuses its discretion if its decision is so

clearly wrong that it lies outside the zone of reasonable disagreement. Wilkins v. State,

279 S.W.3d 701, 703-704 (Tex.App.--Amarillo 2007, no pet.). A plea of true standing

alone is sufficient to support an order revoking community supervision. Cole v. State,

578 S.W.2d 127, 128 (Tex.Crim.App. 1979); Jiminez v. State, 552 S.W.2d 469, 472

(Tex.Crim.App. 1977). A trial court does not abuse its discretion if a single ground for

revocation is supported by a preponderance of the evidence and is otherwise valid.

Sanchez v. State, 603 S.W.2d 869, 871 (Tex.Crim.App. 1980).


      Appellant agrees that the finding of a single violation is sufficient to revoke his

community supervision. As noted, he plead true to eleven violations. Because our

review is limited to whether the trial court abused its discretion in revoking appellant’s

community supervision, and based on the cited authorities we find it did not, any opinion

concerning the trial court’s adjudication of appellant’s sole contested issue is

unnecessary to the disposition of this appeal. Tex. R. App. P. 47.1. And could amount

to a constitutionally prohibited advisory opinion. See Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 444 (Tex. 1993) (noting the distinctive feature of an

advisory opinion is that it decides an abstract question of law without binding the

parties, and a judgment based on the opinion does not remedy an actual or imminent

harm); cf. Duke Energy Field Services, L.P. v. Meyer, 190 S.W.3d 149, 154 (Tex.App.--

Amarillo 2005, pet denied) (on sustaining a factual insufficiency issue, which required


                                            3
remand, the court declined to review the parties’ remaining issues as such was not

necessary to disposition of the appeal and could amount to an advisory opinion).


                                      Conclusion


      Finding the trial court did not abuse its discretion in revoking appellant’s

community supervision, we affirm the judgment of that court.




                                                      James T. Campbell
                                                           Justice


Do not publish.




                                           4